NIX, Justice,
concurring.
I join the majority opinion but merely wish to briefly respond to the objection raised by the dissent. In addition to the deterrent provisions of the Unfair Insurance Practices Act, Act of July 22, 1974, P.L. 589, 40 P.S. §§ 1171.9 and 1171.11 (Supp. 1980), appellant was also in a position to seek relief under a theory of breach of contract, or by pursuing the common law tort of deceit. Korona v. Bensalem Tp., 385 Pa. 283,122 A.2d 688 (1956). Cf. Setlock et ux. v. Sutila, 444 Pa. 552, 282 A.2d 380 (1971); Nadolny v. Scoratow, 412 Pa. 488,195 A.2d 87 (1963). I do not accept the dissent’s implicit premise that these existent remedies are inadequate to make appellant whole.
If we are to blindly accept the emotional plea of the dissent, we would be inviting the argument that emotional distress should be compensated in all instances of contractual breach. A long and unbroken chain of precedent has rejected that view.